
	
		III
		111th CONGRESS
		2d Session
		S. RES. 441
		IN THE SENATE OF THE UNITED STATES
		
			March 4, 2010
			Mrs. Boxer (for herself,
			 Ms. Collins, Mrs. Shaheen, Mrs.
			 Feinstein, Ms. Klobuchar,
			 Mrs. Murray, Mrs. Hutchison, Mr.
			 Durbin, Mrs. Lincoln,
			 Mr. Lautenberg, Mr. Udall of Colorado, Mr.
			 Burris, Mrs. Gillibrand,
			 Ms. Stabenow, Ms. Landrieu, Mr.
			 Byrd, and Mr. Schumer)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Recognizing the history and continued
		  accomplishments of women in the Armed Forces of the United
		  States.
	
	
		Whereas women of diverse ethnic, religious, socioeconomic,
			 and racial backgrounds have made extraordinary contributions to each service of
			 the Armed Forces;
		Whereas today women volunteer to serve the Nation and
			 distinguish themselves in the active and reserve components of the Army, Marine
			 Corps, Navy, Air Force and Coast Guard;
		Whereas the contributions of generations of women have
			 contributed to the collective success of women in military service and the
			 freedom and security of the United States;
		Whereas women have served with honor, courage, and a
			 pioneering spirit in every major military campaign in the history of the United
			 States since the Revolutionary War;
		Whereas Dr. Mary E. Walker was the first, and remains the
			 only, woman awarded the Medal of Honor for her contributions to military
			 medicine and selfless actions during the Civil War;
		Whereas the role of women expanded during World War I,
			 with women serving as medical professionals and telephone operators and in
			 other support roles that were critical to the war effort;
		Whereas, during World War II, women served in every
			 military service and in every theater and received awards for their gallantry,
			 including four Silver Stars;
		Whereas the Women’s Armed Services Integration Act of 1948
			 (62 Stat. 356, chapter 449) established permanent positions and granted
			 veterans benefits for women in the Armed Forces and allowed women to serve
			 during the Korean War as regular members of the military;
		Whereas, during the Vietnam War, roughly 7,500 women
			 served in the Armed Forces in Southeast Asia as Nurse Corps officers and in
			 other vital capacities where they saved lives and supported their fellow
			 service members;
		Whereas, in 1976, the service academies first admitted
			 women, and in 1980, the first women graduated from the United States Military
			 Academy, the United States Naval Academy, the United States Air Force Academy,
			 and the United States Coast Guard Academy;
		Whereas women were assigned to the first gender-integrated
			 units during the 1980s, with women serving alongside men in Operation Urgent
			 Fury in Grenada and Operation Just Cause in Panama;
		Whereas an unprecedented 40,000 women deployed as
			 uniformed members of the Armed Forces in support of Operations Desert Storm and
			 Desert Shield;
		Whereas, in 1991, Congress repealed laws prohibiting women
			 from flying combat missions and in 1993 repealed the restriction on women
			 serving on combat vessels;
		Whereas, on June 16, 2005, Sergeant Leigh Ann Hester, an
			 Army National Guard Military Police Soldier, became the first woman to receive
			 the Silver Star since World War II for exceptional valor during an ambush on
			 her convoy in Iraq;
		Whereas, on November 14, 2008, General Ann Dunwoody became
			 the first woman in the military to achieve the rank of four-star
			 general;
		Whereas, according to the Department of Defense, there are
			 currently 203,375 women on active duty in the Armed Forces, many of whom have
			 been deployed in harm’s way;
		Whereas, as of January 2, 2010, 104 military women have
			 lost their lives in Operation Iraqi Freedom and 20 military women have lost
			 their lives in Operation Enduring Freedom;
		Whereas, as of February 6, 2010, 616 military women have
			 been wounded in action in Iraq, and 50 military women have been wounded in
			 action in Afghanistan;
		Whereas, according to the Department of Veterans Affairs,
			 as of February 1, 2010, there were 1,824,000 women veterans of the Armed
			 Forces;
		Whereas women help make the military of the United States
			 the finest in the world by serving frequent and lengthy deployments under the
			 most difficult conditions;
		Whereas women in the Armed Forces frequently balance the
			 rigors of a military career with the responsibilities of maintaining a healthy
			 family;
		Whereas women serving in combat theaters have been exposed
			 to the same hazards and harsh conditions as male service members, and have
			 sustained grave injuries and have given their lives in service to our
			 Nation;
		Whereas all service members, both men and women, deserve
			 fair compensation for service related injuries, proper health care and
			 rehabilitation, and the respect of a grateful Nation for their selfless
			 service, sacrifice, and loyalty; and
		Whereas women have made our Nation safer and more secure,
			 while representing the values that we hold dear: Now, therefore, be it
		
	
		That the Senate—
			(1)acknowledges the
			 contributions of women to our national defense and their importance in the rich
			 history of the United States;
			(2)celebrates the
			 role that women have played in securing our Nation and defending our
			 freedom;
			(3)recognizes the
			 unique challenges that women have overcome to expand the role of women in
			 military service;
			(4)agrees that
			 programs available for women service members and veterans should be
			 strengthened and enhanced, including for those who are dealing with invisible
			 wounds of war; and
			(5)strongly
			 encourages the people of the United States to honor women veterans who have
			 served our Nation and to elevate their stature in our national
			 conscience.
			
